United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, Ohio, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1102
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 17, 2009 appellant filed a timely appeal from a February 20, 2009 merit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
affirming an August 1, 2008 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
May 7, 2008.
FACTUAL HISTORY
On June 23, 2008 appellant, a 40-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that she tripped and fell while delivering mail on May 7, 2008, sustaining
hip strain. The employing establishment controverted her claim. Appellant’s supervisor stated
that she was on leave until May 24, 2008, that when appellant returned to duty she mentioned hip

pain to her, but did not mention the incident until June 23, 2008; that she waited for six weeks to
file the claim, and that she could not remember the exact address where she allegedly fell.
Appellant submitted a report dated June 20, 2008, signed by Dr. Blazenka Skugor, a
Board-certified internist, which noted her history of injury as “while delivering mail, tripped on
raised concrete, stumbled forward and landed hard on right leg.” Dr. Skugor diagnosed lumbar
strain, sciatica and right hip and knee pain. X-rays of appellant’s hip and spine revealed no
abnormality.
By decision dated August 1, 2008, the Office denied appellant’s claim because the
evidence of record was insufficient to establish that the claimed medical condition was causally
related to the identified employment incident.
On August 21, 2008 appellant, through her attorney, requested a hearing.
In August 8 and 22, 2008 notes, Dr. Skugor reviewed appellant’s history of injury,
reviewed her subjective complaints and proposed a course of treatment. He opined that it was
“reasonable to believe that [it] is possible that [appellant’s] back pain is related to or aggravated
by her tripping accident.”
On September 3, 2008 Dr. Kristine Blackham, a Board-certified diagnostic radiologist,
reported findings following x-rays of appellant’s lumbar spine. She diagnosed minimal
degenerative changes.
In a September 25, 2008 report, Dr. Daniel W. Koontz, a Board-certified neurologist,
noted appellant’s history that she developed pain in her right leg four months prior after tripping
and landing on her leg. He diagnosed a small central disc bulge but offered no opinion regarding
the cause of the condition.
Appellant submitted notes concerning appointments attended between July 18 through
October 24, 2008 and diagnostic tests.
Appellant submitted a November 14, 2008 report in which Dr. Sami Moufawad, a Boardcertified physiatrist, reported findings on examination and diagnosed right lumbar radiculopathy
at the L5 level, lumbar disc bulge and myofascial pain.
A hearing was conducted on December 4, 2008 at which appellant and her attorney were
present. She testified that she had fallen on more than one occasion while delivering mail, and
that she waited to file the claim because she believed that her hip pain would resolve itself, as it
had in the past.
By decision dated February 20, 2009, the hearing representative modified the Office’s
August 1, 2008 decision denying appellant’s claim. He found that appellant had not established
that the alleged May 7, 2008 “injury” occurred as alleged.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of the claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
ANALYSIS
The hearing representative found that appellant had not established that she sustained an
“injury” in the time, place and manner alleged. The record reflects that appellant alleged that her
injury occurred after tripping and falling while delivering mail on May 7, 2008. The employing
establishment controverted her claim because her supervisor was on leave for several weeks
following the alleged incident and she did not immediately report the injury to her supervisor,
upon the supervisor’s return or immediately file a claim. Appellant’s supervisor also noted that
appellant could not remember the exact address where the fall occurred. The Office initially
determined that the trip and fall incident occurred as alleged, but the hearing representative
found that she had not established that the “injury” occurred as alleged. Whether appellant
sustained the “incident” as alleged or sustained an “injury” as alleged are two distinct questions.
As there is no evidence of record disputing that the employment incident occurred as alleged, she
has established that she did trip and fall during her employment. An employee’s statement
alleging that an incident occurred at a given time and in a given manner is of great probative
value and will stand unless refuted by strong or persuasive evidence.6 The only remaining issue
then is whether this incident caused a personal injury.
1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

5

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
6

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Appellant’s burden is to demonstrate that the identified employment incident caused a
personal injury. Causal relationship is a medical issue that can only be proven through
production of rationalized medical opinion evidence.7 The Board finds the evidence of record
insufficient to satisfy appellant’s burden of proof and, therefore, appellant has not established
that she sustained an injury in the performance of duty on May 7, 2008.
The relevant medical evidence of record consists of reports and notes from
Drs. Blackham, Moufawad and Skugor. These reports and notes are of little probative value on
the issue of causal relationship as they lack a rationalized opinion on the causal relationship
between the conditions they diagnosed and the identified May 7, 2008 employment incident.
Although Dr. Skugor opined that it was “reasonable to believe that [it] is possible that
[appellant’s] back pain is related to or aggravated by her tripping accident[,]” this is an equivocal
statement and, therefore, is of diminished probative value.8 As such, these reports are
insufficient to satisfy her burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.9 Appellant has not submitted rationalized medical opinion
evidence establishing that the identified employment incident caused a medically diagnosed
personal injury and, therefore, has not satisfied her burden of proof.
CONCLUSION
The Board finds that appellant did not satisfy her burden of proof to establish that she
sustained an injury in the performance of duty on May 7, 2008.

7

The hearing representative mistakenly found that appellant had not established that she sustained an injury at the
time, place and in the manner alleged. The record reflects that appellant alleged that her injury occurred after
tripping and falling while delivering mail. The medical evidence of record supports her allegation concerning the
time, place and manner of the alleged injury. While the employing establishment controverted appellant’s claim it
did not controvert her assertion that this incident occurred as alleged. As there was no evidence of record
demonstrating that the alleged employment incident did not occur as alleged, appellant has, in fact, established that
she tripped and fell. The only remaining issue then is whether this incident caused a personal injury.
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).
9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2009 and August 1, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

